UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2139



LISA D. JORDAN,

                                              Plaintiff - Appellant,

          versus


FOUNDERS FEDERAL CREDIT UNION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-1923-0-17BD)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa D. Jordan, Appellant Pro Se. Regina Hollins Lewis, NEXSEN
PRUET, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lisa   D.   Jordan   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge denying relief

on her civil complaint.      We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.    See Jordan v. Founders Federal Credit Union, No.

CA-03-1923-0-17BD (D.S.C. filed Aug. 5, 2004 & entered Aug. 6,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -